Title: To John Adams from William Vans Murray, 11 August 1797
From: Murray, William Vans
To: Adams, John



Sir,
The Hague 11. August 1797.

I yesterday had the pleasure of a letter from Mr. Adams dated the 20. July at London—Since that date by English papers I perceive he enjoy’d the happiness which we here anticipated for him—He was marry’d to Miss Louisa Johnson on the 26th. July. Probably this may be no news to you sir & Mrs. Adams before this letter arrives, but the intelligence of so very pleasing an event as the marriage of such a son ought to be multiply’d that you may hear of it with more certainty.
There is little or no doubt that the Constitution is rejected by the people—On the day of the voting, the eighth, I went to Delft and Rotterdam—At Delft 1100 of 1500 voted against it—at Rotterdam about 5 to 1.—In the whole it is said to be rejected about Four to one—Nearly two thirds would not vote at all—They are either Orangists or sober & conscientious men who would not make a declaration of the rights of man as a preliminary qualification—They said it was equal to an oath—that they were not Judges of such abstruse questions under circumstances which they considered as very solemn—& therefore would not make the Declaration—At Utrecht of two thousand two hundred national guards. Fifteen hundred only could be brought to make the Declaration—The French will now probably give them a Constitution with the same ease with which Buonaparte has treated the Majesty of the People of Lombardy—Some pains will probably be taken to have M. Noel, the French minister removed, as a man of too little energy for a people who require, in the eyes of the patriots, more democracy in the form, & more controul in the manner of adoption.
The Dutch Fleet, which has this long while been the “mons parturiens” has done less than the mountain—It is really true, sir, that a very comfortable westerly wind has almost constantly nailed them to the port—And certainly they have not complained of the wind as the Grecians did at Aulis—A few nights since at twelve oClock intelligence was brought to the President of the Assembly that the fleet was under way—He went notice round to the members, of this event, but it turned out a false alarm. Considering the connexion between the French, Spanish & Batavian Governments it is not perhaps a matter of regret to the United States that the naval spirit & affairs of these states are prostrate—If Buonaparte becomes Protector of all Italy, a small naval power will rise from the Adriatic. In the opportunity of inclosing the Papers I seize the moment to offer to you Sir & Mrs: Adams my affectionate good wishes—& Am with perfect respect and attachment your most obedt. sert. / &c &c &c
W. V. Murray